UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8239


ALBERT D. PAGE,

                  Plaintiff – Appellant,

             v.

CECILIA   REYNOLDS,  Warden;   JAMES  JEFFERSON,   Lieutenant
Supervisor; NANCY PRICE, Officer; JON OZMINT, Director,
South Carolina Department of Corrections in their official
and individual capacities; LAMANDY PERRY, Officer; ALLISON
MCCASKILL, Nurse; DOCTOR MCKENNEY; DOCTOR DUFFY, a/k/a
Doctor McDuffy, orthopedic specialist; DEFENDANTS,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:07-cv-03060-HFF)


Submitted:    April 22, 2009                  Decided:   May 8, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert D. Page, Appellant Pro Se. William Henry Davidson, II,
Joel Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Albert   D.    Page    appeals      the       district         court’s       order

dismissing      with    prejudice      Page’s          42     U.S.C.         § 1983       (2000)

complaint      alleging      deliberate         indifference            to    his      serious

medical needs and excessive force.                    His claims were referred to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The magistrate judge found Page’s claims to be without merit,

and   recommended      the   district       court      deny      relief.           Page    filed

objections to the magistrate judge’s findings with regard to

Page’s   excessive      force      claim,       but    failed      to       object     to    the

magistrate      judge’s      deliberate         indifference            findings.           The

district court overruled Page’s objections and dismissed with

prejudice Page’s claims.

              The   timely    filing    of        objections           to     a     magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned that failure to object will waive appellate review.

See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

Accordingly, we find that Page has waived appellate review of

the   claim    of   deliberate      indifference            to   his    serious        medical

needs.   We affirm the judgment of the district court as to this

claim.

              Concerning     the    remainder         of    Page’s      appeal,       we    have

reviewed the record, and find no reversible error.                                Accordingly,

                                            2
we affirm for the reasons stated by the district court. See

Page v. Reynolds, No. 9:07-cv-03060-HFF (D.S.C. Sept. 29, 2008).

We   deny    Page’s   motions    to   depose   a    witness     and    for   summary

disposition.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court   and   argument    would   not   aid    the    decisional

process.

                                                                             AFFIRMED




                                        3